— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.) dated January 2, 1991, which granted the motion by the respondent for summary judgment dismissing the complaint and cross claims insofar as they are asserted against her.
Ordered that the order is affirmed, with costs.
There exist no triable issues of fact which preclude the granting of summary judgment to the respondent (see, CPLR 3212). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.